J'AiJ.. fE                                                                         p      !J
          Jl;.t/.,(;L .iAV.iJ/J?JtJks                                  JJt:JJiE Vls72/e/~z;ud··
                      v..                                                  fuiY,e.~AI /.i),'!:s-/4/~t
                                                                        /'1':1
      771£ sZFffliF i!LSA.5
      .
                                                                      L1£.¥AA c,J.u/IJ~7£iAS
                                                                                    -

      f/1/;7/J;! Fi!la L£AvE· /g -~JH£.//d lhLJ ~.##J6Y !2JJAfJds
      -n.m£. 1-1~,.hA1J.i£. ,Ld!J£ fJF 5;1/1, l!tJullf.V 0
                a!:/ llPAIAI/£ Jf~Y ifJ1tJ£J/&.; /J//hc.AAifr·A~n M.i/.s
      /Jdh/J.I'I F/.J~- L,ave h1 .#/Hbllcl /1,/J? /1Aio'df..u#JA/1:J
      ~J! M.1~ -/£1/11,{}111 LtJ:i/ f!JEJLd Ji£ t21Jtl/Ar..IA£ ltJI!tJ.uitAI..!l~




          '. '      ·: ' .. '·. . . . ·. . . -,·. . :-, .;q:. :.~ ."· .. ', ·.:....-·~, -.
          · 71/£            iJ~.s,JiJ.! -Mis ti£9'b,~AJI ~ .IJMm A 1uLIJ.o»dl
  iJAak .d .1 9/f'l J .Y- 11: S£NI-.tN££·                                        .IJ) 1 i YJJS          I}!J/jk IUI.tJ£:   ~tJ
. l7~ 1.1-- I?" 2./J/JS                    mY £Aj'£ ..i.JAJ' d./s~'ls:1iu/ .b.u-1 ~ iJAs
"' N'.evJUL llLILAsJid,
 "'
                                                       ..:Z2Z:..
                -mfl /h::.~I-RAIMI /j ~Ai~.t.J.Iul .i.&:L:AVSL /}AI M-il£ dAYS'
      r         5'£AII#J£. CLJv..d? ~&Jn~ 'f.-3/(//I/.,E~.ti-..IL/II/J~-'I~U/~ ..

                                                          .:J!Il:.
          ,     L Am        f~eli;;.!J ~12LJLJ!A.iiJu/ ML .IA.LJ /Jd Mk AI#--                                               .> ·
  !J£HJAI.!J Adm/JAItsA~d,                                 4JI/1 fJ 1/J ..                   ·
                                                                                                       ~rECE~VE[) ~N
                                                                                                     COURT OF CRIMINAL APPEALS
                                                                                                         . JAN 20 2~~5
                                                                                                       Abel Acosta. Clerk
                           ,1J,u}£,t_   .     .         ' . .       ~,()
     -      LA.J}u;dck.ll~J h£/JI!J£51      CoAis/dE.ttEd.; li£ fl.d:rh;#i~
/J4~h· -&/..? .J'd»--o.Al L1.~: 9t?A-.Aii£d /Aid',/A£;   h A~.,:J~'I s?AoJ~J/d.
IJ£ £/(lhl.//-/-' hiltJI' /£1/l. ~J:!!/~i!US'~<                  '
                                                             p
                                             ~£$~/u//} _Suj/}1j~
                                             l==':~ik~ ...
z: ~;;A!Ah£ .;~_~,f .IJL£Jnfs cltJ      !i/LJL£A-/2 .;/..od .#'.I.AA~
                                                              /he .
 f'tJ/J£3lJ ff;!J ~~£) j£: .''-jfjj£ #.AJd e10/LII £L1~-AJ ~~ ~£7/-­
.tJJ! /JIV ...f',JLJ£J/rd9£ /-J/.:J dsv _d#utt&Y . <.f~~-- ~.p~s.
                   Texas Department of Criminal Justice
                                  Regional Offices




                                      TDCJ-CID Region I
                                      1225 Ave. G
                                      Huntsville, Texas 77340


    TDCJ-CID                                                    TDCJ-CID Region II
    Private Prisons                                             P. 0. Drawer 400
    2505 Lake Rd, Ste #1                                        Tennessee Colony,
    Huntsville. Texas 77340                                           Texas 75861




                                                                                     TDCJ-CID Region Ill
                                                                                     400 Darrington Road
                                                                                     Rosharon, Texas
                                                                                     77583




                                                                            TDCJ-CID Region IV
TDCJ-CID Region VI                                                          HC02 Box 965
4616 West Howard Lane                                                       Beeville, Texas
Austin, Texas 78720                                                         78102


                              TDCJ-CID Region V
                              304 W 6th St
                              Plainview, Texas 79072




                                                                              -----
                                                                                                  __j
                                                                                                             ,,
                                                                                                             J:




                 ,.rll.t~·_li·
                          ,·




            1' ,.·             .-/·
       ly·'l -··.~· ,;;.~..-.: 4
                .cv_'-TEXAS DEPARTMENT OF.CRIMINAli JUSTICE



;-.~4:'\;

'   ,~:.                         OFFENDER ORIENTATION HANDBOOK
:i>- '.-f' t< .
           . ..:·-/  ,•                               as
'··~,;}. Gs:                                  Approved by the
                       \
            Director of the Texas Department of Criminal Justice, Correctional Institutions Division




                                      I

        i-2o2 (rev.11/04)



                                                                                                             :I
                                                                                                       .,,    'I


                                                                                                               I
their Projected Release Date (minimum expiration date). If the offender is
serving consecutive sentences, he may be approved for parole on a specific
cause number that is eligible for review (CU-FI) or the BPP may deny parole for a
specific cause number (CU-NR). Offenders who are denied parole and are given
serve-ails will be released to Mandatory Supervision (MS) on their Projected
Release Dates (minimum expiration dates). If an offender has no Projected
Release Date and is given a serve-all, he will serve his/her entire sentence in
calendar time and will be discharged from the TDCJ on his/her maximum
expiration date. Parole and Mandatory Supervision. allow an offender to be
released from custody to the supervision of a Parole Division District Parole
Officer. Parole and Mandatory Supervision rules are· the same. In order to
complete the required period of Parole or Mandatory Supervision, the releasee
must meet the requirements of supervision. In addition to the General Conditions
of parole and mandatory supervision, the BPP may also impose Special
Conditions requiring treatment and other program participation, travel and
contact restrictions, and restitution reimbursement, Electronic Monitoring may
also be imposed by the BPP. Discharge from Parole or Mandatory Supervision
occurs on the maximum expiration date of the offenders sentence.

B.      THE PAROLE INTERVIEW

Offenders do not have to apply for parole or mandatory release consideration.
Offenders do not have to hire attorneys or parole consultants to represent them
in the parole process or to check on their parole status. ·All offenders will receive
initial parole interviews regardless of disciplinary status· (good time lost/class
demotion); however, to be eligible for subsequent parole interviews offenders
must be classified in the same or higher time e·arning status assigned to them
when they entered TDCJ and must not have had any major disciplinaries in the
six-month period prior to the dates they are reviewed for parole which resulted in
loss of good time or reduction in class below entry. level. During the parole
interview offenders are given the opportunity to present parole release plans and
employment plans. Release Plans to their family and friends are preferable due
to limited halfway house space available. The law: [Tex. Gov t Code Ann. I
508.181 (West 1997)] requires that offenders must reside in their Legal County of
Residence after release. Legal County of Residence is :defined as the county
where the offender was living when he committed ihe·. present offense. If an
offender is incarcerated for multiple offenses, the legai county of residence is
determined by the residence at the time of the most recent present offense.
Offenders who are called to the unit parole office should bring the names,
complete addresses, including accurate zip codes and phone numbers of the
person(s) in the Legal County of Residence with whom they intend to reside
while on Parole or Mandatory Supervision. If the offender cannot provide
addresses in his/her Legal County of Residence, alternate1 addresses (including
out-of-state release plans) may be submitted and the BPP will decide whether or
not to allow the offender to be released to a non-county of residence. Out-of-
state plans must be accepted by the state to which placement has been
requested (via Interstate Compact Agreement). Since all parole plans are
verified by parole officers, it is important for them to be provided with complete
and accurate addresses and phone numbers (home, work, day, night, and
weekend phone numbers) so they can quickly verify each offenders parole plan.
The BPP may require electronic monitoring as a condition of release. In the
event this condition is imposed, special equipment must be installed in the
residence. Prior to the offenders release, the sponsor must sign an agreement
to remove all features from the phones (call forwarding, caller ID, call waiting,
etc). The BPP may require halfway house placement as a special condition of an
offenders release. When an offender has been interviewed for parole

                                     55
                                                                                               ,.
consideration, a7report is submitted to the BPP for a decision. When a decision is
reached, the offender is informed of the decision. Remember, offenders do not
have to apply for parole consideration. An offender DOES NOT have to be iA
physical custody of TDCJ to be paroled. Texas law authorizes Parole in
Absentia {PIA):' PIA is the parole release of TDCJ sentenced offenders from
other holding facilities, including jails, contract facilities, and federal/other state
prisons.

C.      PAROLE ELIGIBILITY REQUIREMENTS

Offenders serving ·sentences for offenses that precede the 701h legislature should
contact their Unit: Institutional Parole Officer in reference to specific eligibility
requirements. . :

The following is a listing of parole eligibility requirements (including 3g and Non-
Mandatory Supervision offenses) separated by Legislatures.

        1.             ·.··70th Legislature Requirements (Offense dates 9-1-87 to 8-
                          31-92):[Article 42.18, Texas Code of Criminal Procedure
                          (TCCP)].

                       J: a'.          Most offenders under this law become parole eligible
                                       when their flat time served and good time credits
                                       combine to equal one-fourth of their total sentences.
                                       Fifteen years total flat time and good time credit is the
                                       maximum requirement in this example. (Flat time served
                                     · + good time credits = one-fourth of sentence = parole
                                       eligibility.)

                         <b.         Offenders convicted of certain aggravated crimes (i.e.,
                                     3g offenses) must serve one-fourth of their sentences in
                                     calendar time (flat time); minimum - two years;
                  ·f                 maximum - 15 years. These 3g offenses are:

                                     (1)      Capital Murder
                                     (2)      Aggravated Kidnapping
                                     (3)      Aggravated Robbery
                                     (4)      Aggravated Sexual Assault, or
                                     (5)       When it is shown that the defendant used or
                                              exhibited a deadly weapon as defined in the
                                              Penal Code, during the commission of a felony
                                              offense or during the immediate flight there
              ..   :~· ~
                                              from.

                             c.      Offenders under this law who have their parole denied
                                     will be released to Mandatory Supervision on their
                  ~;     '   ..      Projected Release Dates; however, offenders convicted
                                     of certain offenses under this law do not have Projected
             ..!       •• •          Release Dates (minimum expiration dates). These
                                     offenders must be released on parole, or on their
              '    ;-~       . :..   maximum expiration dates. Any good time earned by
                                     these offenders counts toward parole eligibility only, and
                                     does not apply to Projected Release Dates. An offender
                                     may not be released to Mandatory Supervision if the
                                     offender is serving a sentence for:


                                                 56
            (1)     Murder, 1st Degree [P..e_nal Code Section 19.02]
            (2)     Capital Murder [Section 19.03]
            (3)     Aggravated Kidnapping; 1st or 2nd Degree
                    [Section 20.04]         . ,;,
            (4)     Sexual Assault, 2nd Degree [Section 22.011]
            (5)     Aggravated Assault; 2nd:or 3rd Degree [Section
                    22.02]
            (6)     Aggravated Sexual Assault, 1st Degree [Section
                    22.021]                  : ;.
            (7)     Deadly Assault on Law Enforcement or
                    Corrections Officer or ;Court Participant, 1st
                    Degree [Section 22.03] :' ~i
            (8)     Injury to a Child or Elderly Individual, 1st Degree
                    [Section 22.04]
            (9)     Arson, 1st Degree [Section 28.02]
            (10)    Robbery, 2nd Degree [Section 29.02]
            (11)    Aggravated Robbery, 1st Degree [Section 29.03]
            (12)    Burglary, 1st Degree [Section 30.02 Subsection
                    (d) (3)]; (if armed, _in possession of explosives,
                    or if threats or injuries to another occurred
                    during the commission of the burglary).
            (13)    Any offense when the judgement for the offense
                    contains an affirmative finding of a deadly
                    weapon.

     d.     Offenders serving consecutive (stacked} sentences must
            become parole eligible on each of the sentences in the
            series before they can be released on parole.

     e.     Offenders convicted of certain sex offenses that were
            committed on or after September 1, 1991 are required to
            register with local law enforcement authorities. The
            offenders will be informed at the time of release of the
            legal requirement to register as a sex offender within
            seven calendar days after release.

2.   72nd Legislature Requirements (Offense dates 9-1-92 to 8-
     31-93); [House Bi1193 amending Article 42.18 (TCCP)].

     a.     Same time requirements at 70th Legislature cases. (See
            Section I.A}

     b.     Same 3g offenses as 70th Legislature cases. (See
            Section 1-.B)

     c.     Same Non-Mandatory Supervision offenses at 70th
            Legislature cases. (See Section I. C)

     d.     Changes From Prior Legislation: Capital Murder- Must
            serve 35 years calendar time (flat time) to be parole
            eligible and must receive two-thirds vote of the entire 18-
            member Parole Board to be approved for parole.




                       57
3.      :~·73rd   Legislature Requirements (Offense dates 9-1-93 to 8-
             31-95); Senate Bi111067 amending Article 42.18 (TCCP)].

             a.     Same time requirements as 70th Legislature (See
                    Section I.A)

             b.     Offenders convicted of certain Aggravated crimes (i.e.,
                    3g offenses) must serve one-half of their sentences in
                    calendar time (flat time); minimum -two years; maximum
                    30 years. These offenses are:
      t.~.


      ·'
                    (1)    Capital Murder (note: must serve 35 years
                           calendar time)
                    (2)    Murder, 1st Degree [Section 19.02]
                    (3)    Indecency with a Child, 2nd Degree [Section
                           21.11 (a)(1)]
     • J -~
                    (4)    Aggravated Kidnapping
                    (5)    Aggravated Sexual Assault
     ··: :"'" ~     (6)    Aggravated Robbery
                    (7)     When it is shown that the defendant used or
      ·: l
                           exhibited a deadly weapon as defined in the
                           Penal Code, during the commission of a felony
                           offense or during the flight therefrom.

             c.     Offenders under this law who have their parole denied
                    will be released to Mandatory Supervision on their
                    Projected Release Dates. (See Section I. C)

     : i 'd.        SIGNIFICANT CHANGES IN 73RD LEGISLATURE

                    (1)    CAPITAL MURDER - Must serve 40 years of
                           calendar time (flat time) to be parole eligible;
                           must have two-thirds vote of the entire 18-
                           member Parole Board to be approved for parole.
                    (2)    DELETED as a Non-Mandatory Supervision
                           offense - Deadly Assault on Law Enforcement or
                           Corrections Officer or Court Participant [Section
                           22.03].
                    (3)    CHANGED as a Non-Mandatory offense - From
                           Aggravated Assault, 2nd or 3rd Degree, to
                           Aggravated Assault, 1st or 2nd Degree [Section
                           22.02]
                    (4)    DRUG FREE ZONES - Offenders convicted of
                           crimes committed in Drug Free Zones [Section
                           481.134 of the Health and Safety Code] are not
                           eligible for release on mandatory supervision.
                           They are not eligible for release on parole until
                           their actual time served equals five years,
                           without consideration of good conduct time, or
                           the maximum term of their sentences, whichever
                           is less.
                    (5)    USE OF CHILD IN COMMISSION OF
                           OFFENSE - Offenders convicted of crimes
                           involving the use of a child in the commission of
                           the offender [Section 481.140 of the Health and


                              58
                    Safety Code) are not ·.eligible for release on
                    Mandatory Supervision:


4.   74th Legislature Requirements (Offense dates 9-1-95 to 8-
     31-97)

     a.     Same time requirements as 70th Legislature cases. (See
            Section I.A)

     b.     Same 3g offenses as 73rd Legislature cases, plus the
            offense of Sexual Assault of a Child. (See Section III.B)

     c.     Offenders under this law who have their parole denied,
            will be released to Mandatory Supervision on their
            Projected Release Dates. (See Section 1-C, for offenses
            not eligible for Mandatory Supervision, with the
            exception of Deadly Assault on Law Enforcement or
            Correctional Officer or Court Participant, which was
            deleted as a Non-Mandatory Supervision offense by the
            73rd Legislature. Also, Aggravated Assault offenses, 1st
            or 2nd degree, as changed by the 73rd Legislature.
            Other exceptions to release on Mandatory Supervision
            will be found in Parts f and g of this section.)

     d.     Drug Free Zones and Use of Child in Commission of
            Offense [See Section Ill, d (5)]

     e.     SIGNIFICANT CHANGES IN 74TH LEGISLATURE

            (1)     Enhanced offenses resulting in life sentences for
                    the following offenses will require 35 calendar
                    years to be eligible for parole:

                    (a) Burglary of a Habitation with Intent to
                        Commit Sex Assault or Indecency with a
                        Child
                    (b) Aggravated Sexual Assault
                    (c) Aggravated Kidnapping (intent to violate or
                        abuse victim sexually).

            (2)     SEXUAL ASSAULT (of a child) - Offenders
                    convicted of Sexual Assault. [Section 22.011 (a)
                    (2) of the Texas Penal Code] became 3g
                    offenders during this legislative session and
                    must serve one-half of their sentences in
                    calendar time (flat time) to be parole eligible;
                    minimum-2 years; maximum 30 years.

     f.     Sentences for offenses occurring on or after 9-1-96 will
            not be approved for release to Mandatory Supervision if
            a Parole Panel determines that the release would
            endanger the public. These are known as Discretionary
            Mandatory Supervision or House Bill 1433 cases.



                       59
                         'g.   Sentences for offenses occurring on or after 9-1-96 will
                               not be considered for Mandatory Supervision or
                               Discretionary Mandatory Supervision if the offender has
                               ever been convicted of: Capital Murder, Aggravated
                               Kidnapping, Aggravated Sexual Assault (including
                               Aggravated Sexual Abuse and Aggravated Rape),
                               Aggravated Robbery, any offense with an affirmative
                               finding of a deadly weapon, Murder 1st Degree, Sexual
                               Assault 2"d Degree (including Sexual Abuse and Rape),
                               Aggravated Assault (1st and 2"d Degree), Injury to a
                               Child or Elderly 1st Degree, Arson 1st Degree, Robbery
                               2"d Degree, Drug Free Zone offense, Injury to Disabled
                               Individual, Burglary 1st Degree, Use of Child in
                               Commission of offense.

         5.              75th Legislature Requirements (Offense dates 9-1-97 to
                         present, Section 508.149 Texas Government Code); [House
                         Bill 432 amending Article 42.18 (TCCP); Texas Code of
                         Criminal Procedure changed 9-1-97 to Texas Government
                         Code].

                         a.    SIGNIFICANT CHANGES IN 75TH LEGISLATURE

                               (1)     The following offenses are not eligible for
                                       mandatory supervision if the offense occurs ON
                                       OR AFTER 5-23-97: Murder 2"d Degree [Section
                                       19.02 of the Texas Penal Code]; Indecency with
                                       a Child 2"d Degree, Indecency with a Child 3'd
                                       Degree [Section 21.11 of the Texas Penal
                                       Code].
                               (2)     Sentences for offenses occurring on or after 5-
                                       23-97 will not be considered for Discretionary
                                       Mandatory Supervision if the offender has ever
                                       been convicted of Murder 2"d Degree or
                   ·'•                 Indecency with a Child 2"d or 3rd Degree.

D.       OFFENDERS WITH DETAINERS PENDING

All offenders with detainers should contact the Agency that placed the detainer
with TDCJ and attempt to have their detainers resolved. Offenders with
detainers who have been approved for parole, or scheduled for Mandatory
Supervision release, will be released to the Agency that placed the detainer with
TDCJ. Detain'ers are not ignored or forgotten by TDCJ or the Parole Division.

E.       PAROLE AND MANDATORY SUPERVISION VIOLATORS

Technical Parole Violators and Mandatory Supervision Violators will be reviewed
for parole when their time credits reflect they are legally eligible for parole review.
Parole or Mandatory Supervision violators with new convictions will be eligible for
parole consideration when they have accumulated sufficient time to become
eligible for parole. ·
              ..   _;,
F.       OFFENDERS WHO COMMIT OFFENSES WHILE IN CUSTODY

Offenders who commit felony offenses on or after July 1, 1994, while in the
custody of TDCJ, jails, contract facilities, transfer facilities, FCI, other state

                                         60
        prisons, and other similar facilities are not eligible for parole review until after
        thbse charges are adjudicated and upon the offender meeting parole eligibility
        requirements.

        G.      QUESTIONS ABOUT PAROLE-RELATED ISSUES

        To expedite responses, offenders who have questions about their parole
        eligibility dates or any other parole/release matters should contact the Unit Parole
        Officer or the Institutional Parole Office for assistance. Do not contact other
        departments, as they are not trained in parole issues. Parole-related questions
        should be sent on an offender request form (1-60) or letter to the Institutional
        Parole Office and should clearly state the question on the 1-60/letter. Appropriate
        responses to these requests will be given as quickly as possible.

VIII.   SEX OFFENDER TREATMENT PROGRAM INFORMATION

        A.      The Sex Offender Treatment Program (SOTP} and Evaluation

        The Sex Offender Treatment Program (SOTP} is located on three TDCJ facilities;
        the Goree Unit in Huntsville, the Hightower Unit in Dayton, and the Hilltop Unit in
        Gatesville. The SOTP administers psychological evaluations, and offers sex
        offender rehabilitation services for both male and female offenders. Offenders
        are eligible if they are G1, G2, or G3 custody and within 18 months of release.
        The SOTP conducts psychological evaluations and offers treatment and
        education for male and female offenders. Two programs are available. The
        intensive treatment program is an 18 -month cognitive behavioral therapeutic
        community program. A shorter three-month education program is also available
        for low risk offenders. Offenders who are interested in receiving treatment
        should send an 1-60 to the Rehabilitation and Reentry Programs Division.

        B.      Civil Commitment of Sexually Violent Predators

        In 1999, the Texas Legislature passed a law that provides for the civil
        commitment of sexually violent predators. The law requires that an offender has
        two or more convictions for one of the following sex offenses be referred for civil
        commitment: aggravated sexual assault, sexual assault, indecency with a child
        by contact, aggravated kidnapping with the intent to commit a sex offense, or
        burglary of a habitation with the intent to commit a sex offense. In addition, the
        attempt, conspiracy, or solicitation to commit one of these· offenses is a qualifying
        offense. Similar offenses committed in other states, under federal law or the
        Uniform Code of Military Justice also qualify, as do adjudications of delinquency
        in juvenile court for these types of offenses. In addition; a finding of not guilty by
        reason of insanity (NGRI) for one of these offenses coupled ,with a conviction for
        one of these offenses qualifies an offender, as does two findings of NGRI.
        Successfully completed probations or deferred adjudications also count as final
        convictions for purposes of civil commitment. The offender must be currently
        serving a conviction for one of these offenses.          ., '   -~r


        The Texas civil commitment process is based on outpatient treatment and
        supervision. While most states that civilly commit sexually ,violent predators do
        so in an institutional setting, Texas opted to manage this·,population in the
        community. The Texas Council on Sex Offender Treatment (hereinafter CSOT)
        is responsible for case management and treatment services ... ;;,

        TDCJ staff identifies sex offenders who are within 16 months of their scheduled
        release date, transfers the offender to the SOTP for an .evaluation, and presents

                                               61
                                                                            /L)
           the case to the Multidisciplinary Team (hereinafter MDT). The MDT is jointly
           appointed by the Executive Director of TDCJ and the Commissioner ofthe Texas
           Department of Mental Health and Mental Retardation (MHMR) and includes
           representation for the TDCJ, CSOT, MHMR, and DPS. The team determines
           whether the offender has been convicted of two qualifying offenses, whether they
           think the offender is likely to commit a sexually violent offense after release or
           discharge, and if so, recommends that the offender be seen by an expert. If the
           expert determines that the offender has a behaviOral abnormality that makes him
           likely to commit a predatory act of sexual violencG! after release or discharge, the
           case may be referred to the Special ProsecutiOn Unit for consideration. If a
           petition is filed, the offender will receive a copy. If the offender is indigent, State
           Counsel for Offenders will be appointed to represent the offender.

           c.      Sex Offender Registration Program' information

           Sex offender registration is required in all 50 states. Offenders convicted of
           certain sexual offenses on or after September 1, 1970, and who were still serving
           that sentence in prison, on probabon, parole or mandatory supervision as of
           September 1, 1997, are required by law to register with local law enforcement
           authonfles. TDCJ will complete the registration paperwork at the time of your
           release from prison and send it to the local law enforcement agency in the
           community where you will live and to the Texas Department of Public Safety
           (DPS). Within 7 days of your release, you must report to the local law
           enforcement agency and verify the information. Failure to do so may result .in a
           new felony conviction.

           TDCJ will also assess your level of risk to re-offend based upon a risk
           assessment instrument approved by the Risk Assessment Review Committee.
           The risk level is noted on the registration form. If you are noted as high risk and
           were convicted of a sex offense on or after January 1, 2000, your neighbors will
           receive a post card about you after you arrive in the community.

           Information will also be printed in the newspapef on certain sex offenders and will
           be available on the DPS website regardless of th$ offender s risk level.

OFFENSE CODES REQUIRING REGISTRATION
Under Title 110A, Revised Statutes
Article 6252 - 13c.1
Adult and Juvenile Offenders

                                                                                                   MONTH/YEAR
 PENAL CODE             OFFENDER DESCRIPTION                                                       THE OFFENSE
                                                                                                     BECAME __
                                                                                                   REGISTRABLE
 Section   15.01        Conviction For Attempt, Conspiracy or Solicitation of an offense listed     09-01-1995
 Section   15.02        below (excluding indecent exposure).
 Section   15.03
 Section   20.02        Unlawful Restraint, Kidnapping, or Aggravated Kidnapping and the             09-01-1991
 Section   20.03        judge made an affirmative finding that the vi~tim or intended victim was
                        younger than 17 years of age. (including deferred adjudication)
 Section 21.11          Indecency with a child (excluding deferred aQjudication)                     0\)-01-1991

 Section 21.11          Indecency with a child (including deferred adjudication)                    09-01-1993

 Section 22.011         Sexual Assault (excluding deferred adjudication)                            09-01-1991

 Section 22.011         Sexual Assault (including deferred adjudication)                            09-01-1993


                                                     62
Section 22.021         Aggravated Sexual Assault (excluding deferred adjudication)                 09-01-1991

:Section 22.021        Aggravated Sexual Assault (including deferred adjudication)                 09-01-1993

Section 25.02          Proh}bited Sexual Conduct (Incest) (excluding deferred adjudication)        09-01-1991

Section 25.02          Prohibited Sexual Conduct (Incest) (including deferred adjudication)        09-01-1993

Section 21.08          Indecent Exposure (4th Conviction) (excluding   deferre~ ~djudication)      09-01-1991

Section 21.08          Indecent Exposure (4th Conviction) (including deferred ad{udication)        09-01-1993
                                                                               .i         r   -




Section 21.08          Indecent Exposure (2nd Conviction) (including deferred adjudication)        09-01-1995
                                                                          '   ..   ~

Section 43.05          Compelling Prostitution                                         .\           09-01-93

Section 43.25          Sexual Performance by a Child (including deferred adjudidation)             09-01-1993
                                                                                       ; i'
                                                                                         I
Section 43.26          Possession or Promotion of Child Pornography (including deferred            09-01-1993
                       adjudication)
Section 20.04 (a)(4)   Aggravated Kidnapping, if defendant committed offense with intent to        09-01-1995
                       violate or abuse victim sexually
Section 30.02          Burglary, if the offense is punishable under Subsection (d) of that         09-01-1995
                       section and the defendant committed the offense with intent to commit
                       either of the following felony offenses: 21.11; 22.011; 22.021; 25.02; or
                       20.04(a)(4)
Juvenile laws          An adjudication of delinquent conduct based on a violation of one of the    09-01-1991
                       offenses listed above. based on the date of enactment therein               09-01-1993
                                                                                                   09-01-1995
Out of State           Conviction under the laws of another state for an offense containing        09-01-1995
Convictions            elements that are substantially similar to the elements of any of the
                       above listed offenses and dates of enactment

        Your parole officer will be able to answer questions concerning the Texas Sex
        Offender Registration Program.

        D.         Orchiectomy

        The Rehabilitation and Reentry Programs Division coordinates offender requests
        for an Orchiectomy, which is another term for surgical castration. An offender
        may request this procedure if he has been convicted of ( 1) Indecency with a
        Child, (2) Sexual Assault of a Child, or (3) Aggravated Sexual Assault of a Child
        and has been previously convicted of one of those offenses. The offender must
        be 21 years of age or older, submit his request in writing, and sign a statement
        admitting that he is guilty' of the offenses for which he has been convicted. The
        offender will then be placed in the 18-month Sex Offender Treatment Program.
        He will be required to complete the program before the surgery will be performed.
        During the course of treatment, a psychiatrist and psychologist will evaluate the
        offender to determine whether he is a suitable candidate for the procedure. They
        will counsel the offender before he undergoes the procedure. In addition, a
        monitor appointed by the Texas State Board of Medical Examiners will consult
        with the offender to ensure that medical professionals have provided adequate
        information regarding surgical castration and that the offender is free from
        coercion in his decision to have this procedure performed.

        An offender can change his mind at any time before actually undergoing the
        procedure and withdraw his request. However, once an offender has requested
        the surgery but later decides not to proceed, he will no longer be eligible for the
        surgery at any time in the future. The request, or completion, of surgical
        castration has absolutely no influence on parole consideration, favorable or

                                                    63
        otherwise. The. Board of Pardons and Paroles cannot require that an offender
        receive an Orchiectomy as a condition of release.                 ·

        If interested, you should send an 1-60 to the Rehabilitation and Reentry Programs
        Division.

IX.     TDCJ CRIME STOPPERS BEHIND THE WALLS

        TIP COMMUNICATIONS PROCEDURES

        If an offender has information about a felony crime or wanted fugitive and this
        information leads to the arrest, indictment and/or charges filed, he will be eligible
        to collect a cash reward of up to $1,000.

        HOW DO OFFENDERS REPORT INFORMATION TO CRIME STOPPERS?

        WRITE TO:                      TDCJ
                       :.        CRIME STOPPERS
                                   P. 0. BOX 1855
                              HUNTSVILLE, TX 77342-1855

        CALL:                          1-800-832-8477

        Offenders will not be required to write their name, TDCJ number or return
        address on the outside of this sealed correspondence. Correspondence will not
        be logged or inspected by TDCJ personnel. This correspondence will be treated
        as special correspondence. Writing to the TDCJ Crime Stoppers Program
        following the a~ove instructions will assure informant anonymity.

WHAT TYPE OF INFORMATION IS REPORTED TO CRIME STOPPERS?

Information P.rovided to TDCJ Crime Stoppers concerning a crime needs to be as specific
as possible to ensure that the appropriate investigative actions can be taken. Include a
physical description of the suspect (example: race, sex, age·. date of birth, height, weight,
hair and eye color). Also, include the name of the suspect, nicknames or street names
used by the suspect·, address, telephone number, employer, known hangouts and
acquaintances and th~ location of the suspect. Be sure to include types of weapons
and/or automobiles used by the suspect, and an explicit description of the date, time and
type of crime committed. If you do not give complete information, an Office of Inspector
General employee may contact· you; however, the reason and purpose will remain
confidential.

IMPORTANT INFORMATION

The TDCJ Crime Stoppers Program will not be used to circumvent the grievance system
or to report problems that you may have with TDCJ or its operations that are not criminal
in nature.




                                             64